
	
		II
		111th CONGRESS
		1st Session
		S. 1127
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Martinez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require that, in the questionnaires used
		  in the taking of any decennial census of population or American Community
		  Survey, standard functional ability questions be included to provide a reliable
		  indicator of need for long-term care.
	
	
		1.Short titleThis Act may be cited as the
			 Disability Data Modernization
			 Act.
		2.Inclusion of standard functional ability
			 questions in census questionnairesIn conducting the 2010 decennial census and
			 the 2010 American Community Survey and every decennial census and American
			 Community Survey thereafter, the Secretary of Commerce shall include, in any
			 questionnaire distributed or otherwise used, the Katz basic activities of daily
			 living scale and the Lawton-Brody instrumental activities of daily living
			 scale.
		
